

107 HR 6228 IH: Northern Nevada Economic Development and Conservation Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6228IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Amodei introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Veterans' Affairs, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo allow for transfer of ownership of certain Federal parcels in Nevada, to allow for disposal of Federal lands in Nevada for economic development, to make technical corrections to existing law, for conservation, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Northern Nevada Economic Development and Conservation Act of 2020.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Title I—Douglas County Economic Development and Conservation ActSec. 101. Purpose.Sec. 102. Definitions.Subtitle A—Land Conveyances and SalesSec. 111. Conveyance to State of Nevada.Sec. 112. Tahoe Rim Trail.Sec. 113. Conveyance to Douglas County, Nevada.Sec. 114. Sale of certain Federal land.Sec. 115. Open Space Recreation Area.Subtitle B—Tribal Cultural ResourcesSec. 121. Transfer of land to be held in trust for Tribe.Subtitle C—Resolution of Burbank Canyons Wilderness Study AreaSec. 131. Addition to National Wilderness Preservation System.Sec. 132. Administration.Sec. 133. Fish and wildlife management.Sec. 134. Release of wilderness study area.Sec. 135. Native American cultural and religious uses.Subtitle D—Transfer of Administrative Jurisdiction over Forest Service LandSec. 141. Authority of Forest Service to transfer administrative jurisdiction to State or County for public purposes.Sec. 142. Special use permits for recreation and public purposes.Title II—Incline Village Fire Protection ActSec. 201. Purpose.Sec. 202. Definitions.Sec. 203. Land conveyances for public purposes.Title III—Northern Nevada Flood Protection Management ActSec. 301. Purpose.Sec. 302. Definitions.Sec. 303. Land conveyances for flood protection.Title IV—Lander County Land Management and Conservation ActSec. 401. Definitions.Sec. 402. Findings.Sec. 403. Conveyance to Lander County, Nevada.Sec. 404. Survey.Sec. 405. Maps, estimates, descriptions.Sec. 406. Reversion.Title V—Ruby Mountains Protection ActSec. 501. Short title.Sec. 502. Withdrawal of certain National Forest System land.Title VI—Carson City Public Lands CorrectionSec. 601. Definitions.Sec. 602. Land conveyances.Sec. 603. Carson City Street Connector conveyance.Sec. 604. Amendment to reversionary interests.Sec. 605. Disposal of Federal land.Sec. 606. Transfer of land to the United States.Sec. 607. Disposition of proceeds.Sec. 608. Postponement; exclusion from sale.Title VII—Pershing County Economic Development and ConservationSec. 701. Short title; table of contents.Sec. 702. Definitions.Subtitle A—Checkerboard Land ResolutionSec. 711. Findings.Sec. 712. Definitions.Sec. 713. Sale or exchange of eligible land.Sec. 714. Sale of encumbered land.Sec. 715. Disposition of proceeds.Sec. 716. Conveyance of land for use as a public cemetery.Subtitle B—Wilderness AreasSec. 721. Additions to the National Wilderness Preservation System.Sec. 722. Administration.Sec. 723. Wildlife management.Sec. 724. Release of wilderness study areas.Sec. 725. Native American cultural and religious uses.Title VIII—Allowing for the Transfer of Federal Lands to Be Used As National CemeteriesSec. 801. Allowing for the transfer of Federal lands to be used as national cemeteries.Title IX—Federal ComplexSec. 901. Federal complex.Title X—Small TractsSec. 1001. Short title.Sec. 1002. Additional authority for sale or exchange of small parcels of National Forest System land.Title XI—Implementation of White Pine County Conservation, Recreation, and Development ActSec. 1101. Disposition of proceeds.Sec. 1102. Conveyance to White Pine County, Nevada.Sec. 1103. Issuance of corrective patents.Title XII—General ProvisionsSec. 1201. Public purpose conveyances.Sec. 1202. Use of certain sand and gravel.Sec. 1203. Administration of State water rights.Title XIII—Conveyances to the City of SparksSec. 1301. Definitions.Sec. 1302. Conveyance of land for use as a public cemetery.Sec. 1303. Conveyance of land for use as regional public parks.IDouglas County Economic Development and Conservation Act101.PurposeThe purpose of this title is to promote conservation, improve public land, and provide for sensible development in Douglas County, Nevada, and for other purposes.102.DefinitionsIn this title:(1)CountyThe term County means Douglas County, Nevada.(2)MapThe term Map means the map entitled Douglas County Economic Development and Conservation Act and dated October 14, 2019.(3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(4)Secretary concernedThe term Secretary concerned means—(A)with respect to National Forest System land, the Secretary of Agriculture (acting through the Chief of the Forest Service); and(B)with respect to land managed by the Bureau of Land Management, including land held for the benefit of the Tribe, the Secretary of the Interior.(5)StateThe term State means the State of Nevada.(6)TribeThe term Tribe means the Washoe Tribe of Nevada and California.(7)WildernessThe term Wilderness means the Burbank Canyons Wilderness designated by this Act.ALand Conveyances and Sales111.Conveyance to State of Nevada(a)ConveyanceSubject to valid existing rights, the Secretary concerned shall convey to the State without consideration all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 67 acres of Forest Service land generally depicted as Lake Tahoe-Nevada State Park on the Map.(c)CostsAs a condition for the conveyance under subsection (a), all costs associated with such conveyances shall be paid by the State.(d)Use of land(1)In generalAny land conveyed to the State under subsection (a) shall be used only for—(A)the conservation of wildlife or natural resources; or(B)a public park.(2)FacilitiesAny facility on the land conveyed under subsection (a) shall be constructed and managed in a manner consistent with the uses described in paragraph (1).(e)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the uses described in subsection (d), the land shall, at the discretion of the Secretary concerned, revert to the United States.112.Tahoe Rim Trail(a)In generalThe Secretary of Agriculture, in consultation with the County and other stakeholders, shall develop and implement a cooperative management agreement for the land described in subsection (b)—(1)to improve the quality of recreation access by providing additional amenities as agreed on by the Secretary and the County; and(2)to conserve the natural resources values.(b)Description of landThe land referred to in subsection (a) consists of the approximately 13 acres of land generally depicted as Tahoe Rim Trail North Parcel on the Map.113.Conveyance to Douglas County, Nevada(a)Definition of Federal landIn this section, the term Federal land means the approximately 7,777 acres of Federal land located in the County that is identified as Douglas County Land Conveyances on the Map.(b)Authorization of conveyanceSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), not later than 180 days after the date on which the Secretary concerned receives a request from the County for the conveyance of the Federal land, the Secretary concerned shall convey to the County, without consideration, all right, title, and interest of the United States in and to the Federal land.(c)CostsAny costs relating to the conveyance authorized under subsection (b), including any costs for surveys and other administrative costs, shall be paid by the County.(d)Use of Federal land(1)In generalThe Federal land conveyed under subsection (b)—(A)may be used by the County for flood control or any other public purpose consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and(B)shall not be disposed of by the County.(2)ReversionIf the Federal land conveyed under subsection (b) is used in a manner inconsistent with paragraph (1), the Federal land shall, at the discretion of the Secretary concerned, revert to the United States.(e)Acquisition of Federal reversionary interest(1)RequestThe County may submit to the Secretary concerned a request to acquire the Federal reversionary interest in all or any portion of the Federal land conveyed under this section.(2)Appraisal(A)In generalNot later than 180 days after the date of receipt of a request under paragraph (1), the Secretary concerned shall complete an appraisal of the Federal reversionary interest in the Federal land requested by the County.(B)RequirementThe appraisal under subparagraph (A) shall be completed in accordance with—(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and(ii)the Uniform Standards of Professional Appraisal Practice.(3)Conveyance required(A)In generalIf, by the date that is 1 year after the date of completion of the appraisal under paragraph (2), the County submits to the Secretary concerned an offer to acquire the Federal reversionary interest requested under paragraph (1), the Secretary concerned, by not later than the date that is 30 days after the date on which the offer is submitted, shall convey to the County that reversionary interest.(B)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under subparagraph (A), the County shall pay to the Secretary concerned an amount equal to the appraised value of the Federal reversionary interest, as determined under paragraph (2).(C)Costs of conveyanceAny costs relating to the conveyance under subparagraph (A), including any costs for surveys and other administrative costs, shall be paid by the Secretary concerned.(4)Disposition of proceedsAny amounts collected under this subsection shall be disposed of in accordance with section 114(i).(f)Revocation of ordersAny public land order that withdraws any of the land described in subsection (a) from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of that land.114.Sale of certain Federal land(a)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary concerned shall, in accordance with the other provisions of that Act and any other applicable law, and subject to valid existing rights, conduct one or more sales of the Federal land including mineral rights described in subsection (b) to qualified bidders.(b)Description of landThe Federal land referred to in subsection (a) consists of—(1)the approximately 59.5 acres of public land generally depicted as Lands for Disposal on the Map; and(2)not more than 10,000 acres of land in the County that—(A)is not segregated or withdrawn on or after the date of the enactment of this Act, unless the land is withdrawn in accordance with subsection (g); and(B)is identified for disposal by the Secretary concerned through—(i)the Carson City Consolidated Resource Management Plan; or(ii)any subsequent amendment to the management plan that is undertaken with full public involvement.(c)Joint selection requiredThe Secretary concerned and the County shall jointly select which parcels of the Federal land described in subsection (b)(2) to offer for sale under subsection (a).(d)Compliance with local planning and zoning lawsBefore carrying out a sale of Federal land under subsection (a), the County shall submit to the Secretary concerned a certification that qualified bidders have agreed to comply with—(1)County zoning ordinances; and(2)any master plan for the area approved by the County.(e)Method of saleThe sale of Federal land under subsection (a) shall be—(1)sold through a competitive bidding process, unless otherwise determined by the Secretary concerned; and(2)for not less than fair market value.(f)Recreation and public purposes act conveyances(1)In generalNot later than 30 days before any land described in subsection (b) is offered for sale under subsection (a), the State or County may elect to obtain the land for public purposes in accordance with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(2)RetentionPursuant to an election made under paragraph (1), the Secretary concerned shall retain the elected land for conveyance to the State or County in accordance with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(g)Withdrawal(1)In generalSubject to valid existing rights and except as provided in paragraph (2), the Federal land described in subsection (b) is withdrawn from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(2)TerminationThe withdrawal under paragraph (1) shall be terminated—(A)on the date of sale or conveyance of title to the land including mineral rights described in subsection (b) pursuant to this title; or(B)with respect to any land described in subsection (b) that is not sold or exchanged, not later than 1 year after the date on which the land was offered for sale under this title.(3)ExceptionParagraph (1)(A) shall not apply to a sale made consistent with this section or an election by the County or the State to obtain the land described in subsection (b) for public purposes under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(h)Deadline for sale(1)In generalExcept as provided in paragraph (2), not later than 1 year after the date of the enactment of this Act, if there is a qualified bidder for the land described in subsection (b), the Secretary concerned shall offer the land for sale to the qualified bidder.(2)Postponement; exclusion from saleAt the request of the County, the Secretary concerned may temporarily postpone or exclude from the sale under paragraph (1) all or a portion of the land described in subsection (b).(i)Disposition of proceedsOf the proceeds from the sale under this section—(1)5 percent shall be disbursed to the State for use by the State for general education programs of the State;(2)10 percent shall be disbursed to the County for use by the County for general budgeting purposes; and(3)85 percent shall be deposited in a special account in the Treasury of the United States, to be known as the Douglas County Special Account, which shall be available to the Secretary concerned until expended, without further appropriation—(A)to reimburse costs incurred by the Secretary concerned in preparing for the sale of the land described in subsection (b), including—(i)the costs of surveys and appraisals; and(ii)the costs of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713);(B)to reimburse costs incurred by the Bureau of Land Management and the Forest Service in preparing for and carrying out the transfers of land to be held in trust by the United States under title II; and(C)to acquire environmentally sensitive land or an interest in environmentally sensitive land in the County—(i)pursuant to the Douglas County Open Space and Agricultural Lands Preservation Implementation Plan, or any subsequent amendment to the plan that is undertaken with full public involvement; and(ii)for flood control purposes.(j)Revocation of ordersAny public land order that withdraws any of the land described in subsection (b) from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of that land.115.Open Space Recreation Area(a)Authorization of conveyanceNot later than 180 days after the date on which the Secretary of Agriculture receives a request from the County, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the Federal land to be used for recreation and any other public purpose consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(b)Description of landThe land referred to in subparagraph (a) consists of approximately 1,084 acres of land as depicted as Open Space Recreation Area on the Map.(c)CostsAny costs relating to the conveyance authorized under subsection (b), including any costs for surveys and other administrative costs, shall be paid by the County.(d)Use of Federal landThe Federal land conveyed under subsection (a) shall not be disposed of by the County.BTribal Cultural Resources121.Transfer of land to be held in trust for Tribe(a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b)—(1)shall be held in trust by the United States for the benefit of the Tribe; and(2)shall be part of the reservation of the Tribe.(b)Description of landThe land referred to in subsection (a) consists of—(1)approximately 2,669 acres of Federal land generally depicted as Washoe Tribe Conveyances on the Map; and(2)any land administered on the date of the enactment of this Act by the Bureau of Land Management or the Forest Service and generally depicted as Section 5 lands.(c)SurveyNot later than 180 days after the date of the enactment of this Act, the Secretary concerned shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).(d)Use of trust land(1)GamingLand taken into trust under this section shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).(2)Thinning; landscape restoration(A)In generalThe Secretary concerned, in consultation and coordination with the Tribe, may carry out any fuel reduction and other landscape restoration activities on the land taken into trust under subsection (a) (including land that includes threatened and endangered species habitat), that are beneficial to—(i)the Tribe; and(ii)(I)the Bureau of Land Management; or(II)the Forest Service.(B)Conservation benefitsActivities carried out under subparagraph (A) include activities that provide conservation benefits to a species—(i)that is not listed as endangered or threatened under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)); but(ii)is—(I)listed by a State as a threatened or endangered species;(II)a species of concern; or(III)a candidate for a listing as an endangered or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(e)Water rightsNothing in this section affects the allocation, ownership, interest, or control, as in existence on the date of the enactment of this Act, of any water, water right, or any other valid existing right held by the United States, an Indian tribe, a State, or a person.CResolution of Burbank Canyons Wilderness Study Area131.Addition to National Wilderness Preservation System(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 12,392 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map as Burbank Canyons Wilderness is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Burbank Canyons Wilderness.(b)BoundaryThe boundary of any portion of the Wilderness that is bordered by a road shall be at least 100 feet from the centerline of the road to allow public access.(c)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary concerned shall prepare a map and legal description of the Wilderness.(2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary concerned may correct any minor error in the map or legal description.(3)AvailabilityA copy of the map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(d)WithdrawalSubject to valid existing rights, the Wilderness is withdrawn from—(1)all forms of entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.132.Administration(a)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary concerned in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in that Act to the effective date shall be considered to be a reference to the date of the enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.(b)LivestockThe grazing of livestock in the Wilderness, if established before the date of the enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary concerned considers to be necessary in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).(c)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of the Wilderness that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the Wilderness.(d)Adjacent management(1)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness.(2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness.(e)Military overflightsNothing in this title restricts or precludes—(1)low-level overflights of military aircraft over the Wilderness, including military overflights that can be seen or heard within the wilderness area;(2)flight testing and evaluation; or(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the Wilderness.(f)Existing airstripsNothing in this title restricts or precludes low-level overflights by aircraft utilizing airstrips in existence on the date of the enactment of this Act that are located within 5 miles of the proposed boundary of the Wilderness.(g)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary concerned may take any measures in the Wilderness that the Secretary concerned determines to be necessary for the control of fire, insects, and diseases, including, as the Secretary concerned determines to be appropriate, the coordination of the activities with the State or a local agency.(h)Data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary concerned may prescribe, the Secretary concerned may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the Wilderness if the Secretary concerned determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.(i)Water rights(1)FindingsCongress finds that—(A)the Wilderness is located—(i)in the semiarid region of the Great Basin; and(ii)at the headwaters for the streams and rivers on land with respect to which there are few, if any—(I)actual or proposed water resource facilities located upstream; and(II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;(B)the Wilderness is generally not suitable for use or development of new water resource facilities; and(C)because of the unique nature of the Wilderness, it is possible to provide for proper management and protection of the Wilderness and other values of land by means different from the means used in other laws.(2)PurposeThe purpose of this section is to protect the wilderness values of the Wilderness by means other than a federally reserved water right.(3)Statutory constructionNothing in this title—(A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the Wilderness;(B)affects any water rights in the State (including any water rights held by the United States) in existence on the date of the enactment of this Act;(C)establishes a precedent with regard to any future wilderness designations;(D)affects the interpretation of, or any designation made under, any other Act; or(E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.(4)Nevada water lawThe Secretary concerned shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the Wilderness.(5)New projects(A)Definition of water resource facility(i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.(ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.(B)Restriction on new water resource facilitiesExcept as otherwise provided in this title, on or after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within any wilderness area, including a portion of a wilderness area, that is located in the County.133.Fish and wildlife management(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the Wilderness.(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary concerned may conduct any management activities in the Wilderness that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out—(1)in a manner that is consistent with relevant wilderness management plans; and(2)in accordance with—(A)the Wilderness Act (16 U.S.C. 1131 et seq.); and(B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including the occasional and temporary use of motorized vehicles and aircraft if the use, as determined by the Secretary concerned, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.(c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, trans- plant, monitor, and provide water for wildlife populations in the Wilderness.(d)Hunting, fishing, and trapping(1)In generalThe Secretary concerned may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the Wilderness.(2)ConsultationExcept in emergencies, the Secretary concerned shall consult with the appropriate State agency and notify the public before making any designation under paragraph (1).(e)Cooperative agreement(1)In generalThe State (including a designee of the State) may conduct wildlife management activities in the Wilderness—(A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary of the Interior and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary of the Interior and the State; and(B)subject to all applicable laws (including regulations).(2)References; Clark countyFor the purposes of this subsection, any reference to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the Wilderness.134.Release of wilderness study area(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 1,065 acres of public land in the Burbank Canyons Wilderness study area not designated as wilderness by this Act has been adequately studied for wilderness designation.(b)ReleaseAny public land described in subsection (a) that is not designated as wilderness by this title—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or(2)shall be managed in accordance with—(A)land management plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and(B)cooperative conservation agreements in existence on the date of the enactment of this Act.135.Native American cultural and religious usesNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)). DTransfer of Administrative Jurisdiction over Forest Service Land141.Authority of Forest Service to transfer administrative jurisdiction to State or County for public purposes(a)In generalConsistent with section 3(b) of Public Law 96–586 (commonly known as the Santini-Burton Act) (94 Stat. 3384), and subject to valid existing rights, on receipt of a request by the State or County and subject to such terms and conditions as are satisfactory to the Secretary of Agriculture, the Secretary may transfer the Forest Service land or interests in Forest Service land described in subsection (b) to the State or County, without consideration, to protect the environmental quality and public recreational use of the transferred Forest Service land.(b)Description of landThe land referred to in subsection (a) is any Forest Service land that is located within the boundaries of the area acquired under Public Law 96–586 (commonly known as the Santini-Burton Act) (94 Stat. 3381) that is—(1)unsuitable for Forest Service Administration; or(2)necessary for a public purpose.(c)Use of landA parcel of land conveyed pursuant to subsection (a) shall—(1)be managed by the State or County, as applicable—(A)to maintain undeveloped open space and to preserve the natural characteristics of the transferred land in perpetuity; and(B)to protect and enhance water quality, stream environment zones, and important wildlife habitat; and(2)be used by the State or County, as applicable, for recreation or other public purposes including trails, trailheads, fuel reduction, flood control and other infrastructure consistent with the Act of June 14, 1926 (43 U.S.C. 869 et seq.).(d)ReversionIf a parcel of land transferred under subsection (a) is used in a manner that is inconsistent with subsection (c), the parcel of land shall, at the discretion of the Secretary of Agriculture, revert to the United States.142.Special use permits for recreation and public purposes(a)Issuance of special use permitsNot later than one year after the date on which the Secretary of Agriculture receives an application from the County or unit of local government for the use of the Federal land outlined in subsection (b), the Secretary, in accordance with all applicable laws shall—(1)issue to the County a special use permit for recreation and public purposes; and(2)authorize a permit length up to 30 years or longer for the use of those lands.(b)Description of landThe land referenced in subsection (a) applies to approximately 188 acres of Federal land located in the County that is identified as Directed Special Use Permit on the Map.IIIncline Village Fire Protection Act201.PurposeThe purpose of this title is to improve hazardous fuels management and enhance public recreation through the conveyance of Federal land to Incline Village General Improvement District in Nevada for public purposes.202.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)DistrictThe term District means the Incline Village General Improvement District in the State of Nevada.203.Land conveyances for public purposes(a)Authorization of conveyanceIn consideration of the District assuming from the United States all liability for administration, care and maintenance, within 180 days after the effective date of this title, the Secretary shall convey to the District without consideration all right, title and interest of the United States in and to the parcels of Federal land described in subsection (b) for public uses including fire risk reduction activities, public recreation and any other public purpose.(b)Description of Federal landThe Federal land referred to in subsection (a) is depicted on the map entitled Incline Village Fire Protection Act Map and dated May 2019.(c)CostsAny costs relating to the conveyance authorized under subsection (c), including any costs for surveys and other administrative costs, shall be paid by the District.(d)ReversionIf the land conveyed under subsection (a) is used in a manner inconsistent with subsection (a), the Federal land shall, at the discretion of the Secretary, revert to the United States.IIINorthern Nevada Flood Protection Management Act301.PurposeThis purpose of this title is to convey certain Federal land along the Truckee River in Nevada to the Truckee River Flood Management Authority for the purpose of environmental restoration and flood control management.302.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of the Interior, including the Bureau of Land Management and the Bureau of Reclamation.(2)TRFMAThe term TRFMA means the Truckee River Flood Management Authority in the State of Nevada.303.Land conveyances for flood protection(a)Authorization of conveyanceThe Secretary shall convey to the Truckee River Flood Management Authority without consideration all right, title and interest of the United States in and to the parcels of Federal land described in subsection (b) for the purposes of flood attenuation, riparian restoration, and protection along the Truckee River in Nevada. Upon conveyance, TRFMA will coordinate with Storey County, as needed, in order to provide easements for access and use to necessary infrastructure located immediately south of the Truckee River and Interstate 80.(b)Description of Federal landThe Federal land referred to in subsection (a) is depicted as flood control conveyances on the map entitled Northern Nevada Flood Protection Management Land Conveyance Map and dated May 2019.(c)CostsAny costs relating to the conveyance authorized under subsection (c), including any costs for surveys and other administrative costs, shall be paid by the TRFMA.(d)ReversionIf the land conveyed under subsection (a) is used in a manner inconsistent with subsection (a), the Federal land shall, at the discretion of the Secretary, revert to the United States.IVLander County Land Management and Conservation Act401.DefinitionsIn this title: (1)CountyThe term County means Lander County, Nevada.(2)MapThe term map means the map entitled Lander County Land Management and Conservation Act and dated February, 2020.(3)SecretaryThe term Secretary means the Secretary of Interior.(4)Secretary of AgricultureThe term Secretary of Agriculture means the Secretary of Agriculture, acting through the Chief of the Forest Service.402.FindingsCongress finds the following: (1)Wildland fires pose threats to public and private natural resources in Lander County and expanding and improving the airports in Lander County to include available adjacent lands would support fire-fighting capabilities.(2)The protection, development, and use of water resources in Lander County play a key role in the major economic activity for the County including developments, mining, agriculture, tourism, recreational activity, and conservation.(3)Recreational and public park opportunities in Lander County could be substantially enhanced through expansion of the County park system.403.Conveyance to Lander County, Nevada(a)Watershed protection, recreation, and parksNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), no later than 60 days after lands are identified by the County, the Secretary and Secretary of Agriculture shall convey to the County, subject to valid existing rights, for no consideration, all right, title, and interest, including mineral rights, of the United States in and to the parcels of Federal land described on the map identified as lands for watershed protection, recreation, and parks.(b)Airport facilityNotwithstanding the land use planning requirements contained in sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the County, subject to valid existing rights, for no consideration, all right, title, and interest, including mineral rights, of the United States in and to the parcels of Federal land on the map entitled Lander County, Nevada-Airport Selections for the purpose of improving airport facility and related infrastructure.(c)CostsOnly survey costs relating to any conveyance under subsection (b) shall be paid by the County.404.SurveyThe exact acreage and legal description of the Federal land to be conveyed under this title shall be determined by a survey satisfactory to the Secretary and the County.405.Maps, estimates, descriptions(a)Minor errorsThe Secretary, the Secretary of Agriculture, and the County may, by mutual agreement—(1)make minor boundary adjustments to the Federal lands involved in the conveyance; and(2)correct any minor errors in any map, acreage estimate, or description of any land to be conveyed.(b)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this title, the map shall control unless the Secretary, the Secretary of Agriculture, and the County mutually agree otherwise.(c)AvailabilityThe Secretary shall file and make available for public inspection in the Nevada headquarters of the Bureau of Land Management and Battle Mountain Field Office copies of all maps referred to in this title.406.ReversionA conveyance under this title shall include a reversionary clause to ensure that management of the land described in that subsection shall revert to the Secretary if the land is no longer being managed in accordance with the purposes identified in section 403 of this title.VRuby Mountains Protection Act501.Short titleThis title may be cited as the Ruby Mountains Protection Act.502.Withdrawal of certain National Forest System land(a)Definition of mapIn this section, the term Map means the Forest Service map entitled S. 258 Ruby Mountains Protective Act and dated December 5, 2019.(b)ProhibitionSubject to valid existing rights in existence on the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall not issue under any law, including the Mineral Leasing Act (30 U.S.C. 181 et seq.), an oil or gas lease within the area depicted on the Map as National Forest System Lands.(c)ApplicationAny land or interest in land within the boundary of the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest that is acquired by the United States after the date of the enactment of this Act shall be withdrawn in accordance with subsection (b).(d)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the Forest Service.VICarson City Public Lands Correction601.Definitions(a)SecretaryThe term Secretary means—(1)the Secretary of Agriculture with respect to land in the National Forest System; and(2)the Secretary of the Interior with respect to other Federal land.(b)CityThe term City means Carson City, Nevada.(c)Carson City Federal Land Collaboration CommitteeThe term Carson City Federal Land Collaboration Committee means a committee comprised of—(1)the City Manager;(2)a designee of the City Manager; and(3)not more than 3 members appointed by the Carson City Board of Supervisors to represent areas of Carson City’s government, including the Parks, Recreation, and Open Space Department, the Community Development Department, and Property Management.602.Land conveyances(a)ConveyanceSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 258 acres depicted as Lands to Acquire on the map entitled Carson City OPLMA Lands and dated 2018.(c)CostsAny costs relating to the conveyance under subsection (a), including costs of surveys and administrative costs, shall be paid by the City and are eligible for reimbursement under the account as described in section 606(a).(d)Sale or Lease of Land to Third PartiesThe City may enter into an agreement to sell, lease, or otherwise convey all or part of the land described in subsection (b).(e)ConditionsThe City shall sell the land at fair market value, and proceeds will be deposited in the account as described in section 606(a).603.Carson City Street Connector conveyance(a)Authorization of conveyanceThe Secretary concerned shall convey to Carson City without consideration all right, title and interest of the United States in and to the parcels of Federal land described in subsection (b) for expansion of roadway.(b)Description of Federal landThe Federal land referred to in subsection (a) is depicted as Proposed Land Transfer on the map entitled Carson City OPLMA Lands and dated February 28, 2019.(c)CostsAny costs relating to the conveyance authorized under subsection (a), including any costs for surveys and other administrative costs, shall be paid by the city.(d)ReversionIf the land conveyed under subsection (a) is used in a manner inconsistent with subsection (a), the Federal land shall, at the discretion of the Secretary, revert to the United States.604.Amendment to reversionary interests(a)Sale or lease of land to third partiesSection 2601(b)(4) of Public Law 111–11 (123 Stat. 1111) is amended by inserting after subparagraph (D), the following:(E)Sale or lease of land to third partiesThe City may enter into an agreement to sell, lease, or otherwise convey all or part of the land described in subparagraph (D) to third parties for public purposes..(b)ConditionsThe sale of any land under subsection (a) shall be for not less than fair market value.605.Disposal of Federal land(a)DisposalSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall dispose of the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 28 acres depicted as Lands for BLM Disposal on the map entitled Carson City OPLMA Lands and dated 2018.(c)CostsAny costs relating to the disposal under subsection (a), including costs of surveys and administrative costs, shall be paid by the party entering into the disposal agreement with the Bureau of Land Management for the land described in subsection (b).(d)ConditionsUpon disposal, the City shall retain—(1)a public utility easement concurrent with Koontz Lane and Conti Drive, which provides waterlines and access to the water tank immediately east of the subject parcels; and(2)an existing drainage easement for a future detention basin located on APN 010–152–06 depicted as Lands for BLM Disposal on the map entitled Carson City OPLMA Lands and dated 2018.606.Transfer of land to the United States(a)ConveyanceNot later than 180 days after the date of the enactment of this Act, the City shall convey all right and title of the land described in subsection (b) to the Secretary of the Interior.(b)Description of landThe land referred to in subsection (a) is the approximately 17 acres depicted as Lands for Disposal on the map entitled Carson City OPLMA Lands and dated 2018.(c)DisposalSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall dispose of the land described in subsection (b).(d)Costs(1)Costs related to disposalAny costs relating to the disposal under subsection (c), including costs of surveys and administrative costs, shall be paid by the party entering into the disposal agreement with the Bureau of Land Management for the land described in subsection (b).(2)Costs related to conveyanceAny costs relating to the conveyance under subsection (a), including costs of surveys and administrative costs, shall be paid by the City and is eligible for reimbursement through the account as described in section 606(a).(e)ConditionsUpon disposal, the City shall retain—(1)access and a public utility easement on APN 010–252–02 for operation and maintenance of a municipal well; and(2)a public right-of-way for Bennet Avenue.607.Disposition of proceeds(a)Disposition of proceedsThe proceeds from the sale of land under sections 602, 603, 604, and 605 of this title, and section 2601(e)(1)(B) of Public Law 111–11 (123 Stat. 1111(e)(1)(B)) shall be deposited in a special account in the Treasury of the United States, to be known as the Carson City Special Account, which shall be available to the Secretary in collaboration with and if approved in writing by the Carson City Federal Land Collaboration Committee, for—(1)the reimbursement of costs incurred by the Secretary in preparing for the sale of the land described in sections 602, 604, and 605 of this title, and section 2601(e)(1)(B) of Public Law 111–11 (123 Stat. 1111(e)(1)(B)), including—(A)the costs of surveys and appraisals; and(B)the costs of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713);(2)the reimbursement of costs incurred as described in paragraphs (3) through (8) by the City for lands under sections 602, 603, 604, and 605, and section 2601(d) of Public Law 111–11 (123 Stat. 1111(d));(3)the conduct of wildlife habitat conservation and restoration projects, including projects that benefit the greater sage-grouse in the City;(4)the development and implementation of comprehensive, cost-effective, multijurisdictional hazardous fuels reduction and wildfire prevention and restoration projects in the City;(5)the acquisition of environmentally sensitive land or interest in environmentally sensitive land in Carson City, Nevada;(6)wilderness protection and processing wilderness designation, including the costs of appropriate fencing, signage, public education, and enforcement for the wilderness areas designated through this title; (7)capital improvements administered by the Bureau of Land Management and the Forest Service in the City; and(8)educational purposes specific to the City.(b)Investment of special accountAmounts deposited into the Carson City Special Account—(1)shall earn interest in an amount determined by the Secretary of the Treasury, based on the current average market yield on outstanding marketable obligations of the United States of comparable maturities; and(2)may be expended by the Secretary in accordance with this section.(c)Management of special accountThe management and procedures thereof of the Carson City Special Account shall be determined by an intergovernmental agreement between the City and the Department of the Interior’s Bureau of Land Management, Carson City office.608.Postponement; exclusion from saleSection 2601(d)(6) of Public Law 111–11 (123 Stat. 1113) is amended to read as follows: (6)Deadline for saleNot later than 1 year after the date of the enactment of Northern Nevada Economic Development and Conservation Act of 2020, if there is a qualified bidder for the land described in subparagraphs (A) and (B) of paragraph (2), the Secretary of the Interior shall offer the land for sale to the qualified bidder..VIIPershing County Economic Development and Conservation701.Short title; table of contentsThis title may be cited as the Pershing County Economic Development and Conservation Act.702.DefinitionsIn this title:(1)CountyThe term County means Pershing County, Nevada.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means the State of Nevada.(4)Wilderness areaThe term wilderness area means a wilderness area designated by section 721(a).ACheckerboard Land Resolution711.FindingsCongress finds that—(1)since the passage of the Act of July 1, 1862 (12 Stat. 489, chapter 120) (commonly known as the Pacific Railway Act of 1862), under which railroad land grants along the Union Pacific Railroad right-of-way created a checkerboard land pattern of alternating public land and privately owned land, management of the land in the checkerboard area has been a constant source of frustration for the County government, private landholders in the County, and the Federal Government;(2)management of Federal land in the checkerboard area has been costly and difficult for the Federal land management agencies, creating a disincentive to manage the land effectively;(3)parcels of land within the checkerboard area in the County will not vary significantly in appraised value by acre due to the similarity of highest and best use in the County; and(4)consolidation of appropriate land within the checkerboard area through sales and exchanges for development and Federal management will—(A)help improve the tax base of the County; and(B)simplify management for the Federal Government.712.DefinitionsIn this title:(1)Eligible landThe term eligible land means any land administered by the Director of the Bureau of Land Management—(A)that is within the area identified on the Map as Checkerboard Lands Resolution Area that is designated for disposal by the Secretary through—(i)the Winnemucca Consolidated Resource Management Plan; or(ii)any subsequent amendment or revision to the management plan that is undertaken with full public involvement; and(B)that is not encumbered land.(2)Encumbered landThe term encumbered land means any land administered by the Director of the Bureau of Land Management within the area identified on the Map as Checkerboard Lands Resolution Area that is encumbered by mining claims, millsites, or tunnel sites.(3)MapThe term Map means the map prepared under section 713(b)(1).(4)Qualified entityThe term qualified entity means, with respect to a portion of encumbered land—(A)the owner of a mining claim, millsite, or tunnel site located on a portion of the encumbered land on the date of the enactment of this Act; and(B)a successor in interest of an owner described in subparagraph (A).713.Sale or exchange of eligible land(a)Authorization of conveyanceNotwithstanding sections 202, 203, 206, and 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713, 1716, 1719), as soon as practicable after the date of the enactment of this Act, the Secretary, in accordance with this title and any other applicable law and subject to valid existing rights, shall conduct sales or exchanges of the eligible land.(b)Map(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall prepare a map that depicts the boundaries of the land identified for disposal under this title, to be identified as the Checkerboard Lands Resolution Area on the Map.(2)Minor correctionsThe Secretary, in consultation with the County, may correct minor errors in the Map.(c)Joint selection requiredAfter providing public notice, the Secretary and the County shall jointly select parcels of eligible land to be offered for sale or exchange under subsection (a).(d)Method of saleA sale of eligible land under subsection (a) shall be—(1)consistent with subsections (d) and (f) of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713);(2)conducted through a competitive bidding process, under which adjoining landowners are offered the first option, unless the Secretary determines there are suitable and qualified buyers that are not adjoining landowners; and(3)for not less than fair market value, based on an appraisal in accordance with the Uniform Standards of Professional Appraisal Practice and this title.(e)Land exchanges(1)In generalNot later than 1 year after the date of the enactment of this Act and subject to the joint selection requirements under subsection (c), the Secretary shall offer to exchange all eligible land under this section for private land.(2)Adjacent landTo the extent practicable, the Secretary shall seek to enter into agreements with one or more owners of private land adjacent to the eligible land for the exchange of the private land for the eligible land, if the Secretary determines that the exchange would consolidate Federal land ownership and facilitate improved Federal land management.(3)Priority land exchangesIn acquiring private land under this subsection, the Secretary shall give priority to the acquisition of private land in higher-value natural resource areas in the County.(f)Mass appraisals(1)In generalNot later than 1 year after the date of the enactment of this Act, and every 5 years thereafter, the Secretary shall—(A)conduct a mass appraisal of eligible land to be sold or exchanged under this section;(B)prepare an evaluation analysis for each land transaction under this section; and(C)make available to the public the results of the mass appraisals conducted under subparagraph (A).(2)UseThe Secretary may use mass appraisals and evaluation analyses conducted under paragraph (1) to facilitate exchanges of eligible land for private land.(g)Deadline for sale or exchange; exclusions(1)DeadlineNot later than 90 days after the date on which the eligible land is jointly selected under subsection (c), the Secretary shall offer for sale or exchange the parcels of eligible land jointly selected under that subsection.(2)Postponement or exclusionThe Secretary or the County may postpone, or exclude from, a sale or exchange of all or a portion of the eligible land jointly selected under subsection (c) for emergency ecological or safety reasons.(h)Withdrawal(1)In generalSubject to valid existing rights and mining claims, millsites, and tunnel sites, effective on the date on which a parcel of eligible land is jointly selected under subsection (c) for sale or exchange, that parcel is withdrawn from—(A)all forms of entry and appropriation under the public land laws, including the mining laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing and geothermal leasing laws.(2)TerminationThe withdrawal of a parcel of eligible land under paragraph (1) shall terminate—(A)on the date of sale or, in the case of exchange, the conveyance of title of the parcel of eligible land under this section; or(B)with respect to any parcel of eligible land selected for sale or exchange under subsection (c) that is not sold or exchanged, not later than 2 years after the date on which the parcel was offered for sale or exchange under this section.714.Sale of encumbered land(a)Authorization of conveyanceNotwithstanding sections 202, 203, 206, and 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713, 1716, 1719), not later than 90 days after the date of the enactment of this Act and subject to valid existing rights held by third parties, the Secretary shall offer to convey to qualified entities, for fair market value, the remaining right, title, and interest of the United States, in and to the encumbered land.(b)Costs of sales to qualified entitiesAs a condition of each conveyance of encumbered land under this section, the qualified entity shall pay all costs related to the conveyance of the encumbered land, including the costs of surveys and other administrative costs associated with the conveyance.(c)Offer To convey(1)In generalNot later than 180 days after the date on which the Secretary receives a fair market offer from a qualified entity for the conveyance of encumbered land, the Secretary shall accept the fair market value offer.(2)AppraisalFair market value of the interest of the United States in and to encumbered land shall be determined by an appraisal conducted in accordance with the Uniform Standards of Professional Appraisal Practice.(d)ConveyanceNot later than 180 days after the date of acceptance by the Secretary of an offer from a qualified entity under subsection (c)(1) and completion of a sale for all or part of the applicable portion of encumbered land to the qualified entity, the Secretary, by delivery of an appropriate deed, patent, or other valid instrument of conveyance, shall convey to the qualified entity all remaining right, title, and interest of the United States in and to the applicable portion of the encumbered land.(e)MergerSubject to valid existing rights held by third parties, on delivery of the instrument of conveyance to the qualified entity under subsection (d), the prior interests in the locatable minerals and the right to use the surface for mineral purposes held by the qualified entity under a mining claim, millsite, tunnel site, or any other Federal land use authorization applicable to the encumbered land included in the instrument of conveyance, shall merge with all right, title, and interest conveyed to the qualified entity by the United States under this section to ensure that the qualified entity receives fee simple title to the purchased encumbered land.715.Disposition of proceeds(a)Disposition of proceedsOf the proceeds from the sale of land under this title—(1)5 percent shall be disbursed to the State for use in the general education program of the State;(2)10 percent shall be disbursed to the County for use as determined through normal County budgeting procedures; and(3)the remainder shall be deposited in a special account in the Treasury of the United States, to be known as the Pershing County Special Account, which shall be available to the Secretary, in consultation with the County, for—(A)the acquisition of land from willing sellers (including interests in land) in the County—(i)within a wilderness area;(ii)that protects other environmentally significant land;(iii)that secures public access to Federal land for hunting, fishing, and other recreational purposes; or(iv)that improves management of Federal land within the area identified on the Map as Checkerboard Lands Resolution Area; and(B)the reimbursement of costs incurred by the Secretary in preparing for the sale or exchange of land under this title.(b)Investment of special accountAny amounts deposited in the special account established under subsection (a)(3)—(1)shall earn interest in an amount determined by the Secretary of the Treasury, based on the current average market yield on outstanding marketable obligations of the United States of comparable maturities; and(2)may be expended by the Secretary in accordance with this section.(c)Reports(1)In generalNot later than September 30 of the fifth fiscal year after the date of the enactment of this Act, and every 5 fiscal years thereafter, the Secretary shall submit to the State, the County, and the appropriate committees of Congress a report on the operation of the special account established under subsection (a)(3) for the preceding 5 fiscal years.(2)ContentsEach report submitted under paragraph (1) shall include, for the fiscal year covered by the report—(A)a statement of the amounts deposited into the special account;(B)a description of the expenditures made from the special account for the fiscal year, including the purpose of the expenditures;(C)recommendations for additional authorities to fulfill the purpose of the special account; and(D)a statement of the balance remaining in the special account at the end of the fiscal year.716.Conveyance of land for use as a public cemetery(a)In generalThe Secretary shall convey to the County, without consideration, the Federal land described in subsection (b).(b)Description of Federal landThe Federal land referred to in subsection (a) is the approximately 10 acres of land depicted as Unionville Cemetery on the Map.(c)Use of conveyed landThe Federal land conveyed under subsection (a) shall be used by the County as a public cemetery.BWilderness Areas721.Additions to the National Wilderness Preservation System(a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the State are designated as wilderness and as components of the National Wilderness Preservation System:(1)Cain Mountain WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 12,339 acres, as generally depicted on the map entitled Proposed Cain Mountain Wilderness and dated February 9, 2017, which shall be known as the Cain Mountain Wilderness.(2)Bluewing WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 24,900 acres, as generally depicted on the map entitled Proposed Bluewing Wilderness and dated February 9, 2017, which shall be known as the Bluewing Wilderness.(3)Selenite Peak WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 22,822 acres, as generally depicted on the map entitled Proposed Selenite Peak Wilderness and dated February 9, 2017, which shall be known as the Selenite Peak Wilderness.(4)Mount Limbo WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,855 acres, as generally depicted on the map entitled Proposed Mt. Limbo Wilderness and dated February 9, 2017, which shall be known as the Mount Limbo Wilderness.(5)North Sahwave WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,875 acres, as generally depicted on the map entitled Proposed North Sahwave Wilderness and dated February 9, 2017, which shall be known as the North Sahwave Wilderness.(6)Grandfathers WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 35,339 acres, as generally depicted on the map entitled Proposed Grandfathers Wilderness and dated February 9, 2017, which shall be known as the Grandfathers Wilderness.(7)Fencemaker WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 14,942 acres, as generally depicted on the map entitled Proposed Fencemaker Wilderness and dated February 9, 2017, which shall be known as the Fencemaker Wilderness.(b)BoundaryThe boundary of any portion of a wilderness area that is bordered by a road shall be 100 feet from the centerline of the road.(c)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and legal description of each wilderness area.(2)EffectEach map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map or legal description.(3)AvailabilityEach map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(4)WithdrawalSubject to valid existing rights, the wilderness areas designated by subsection (a) are withdrawn from—(A)all forms of entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.722.Administration(a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that with respect to the wilderness areas—(1)any reference in that Act to the effective date shall be considered to be a reference to the date of the enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.(b)LivestockThe grazing of livestock in the wilderness areas, if established before the date of the enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).(c)Incorporation of acquired land and interestsAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the wilderness area.(d)Adjacent management(1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.(2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.(e)Military overflightsNothing in this title restricts or precludes—(1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;(2)flight testing and evaluation; or(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.(f)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the wilderness areas as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).(g)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological data collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.(h)Water rights(1)FindingsCongress finds that—(A)the wilderness areas are located—(i)in the semiarid region of the Great Basin; and(ii)at the headwaters of the streams and rivers on land with respect to which there are few, if any—(I)actual or proposed water resource facilities located upstream; and(II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;(B)the wilderness areas are generally not suitable for use or development of new water resource facilities; and(C)because of the unique nature of the wilderness areas, it is possible to provide for proper management and protection of the wilderness and other values of land in ways different from those used in other laws.(2)PurposeThe purpose of this section is to protect the wilderness values of the wilderness areas by means other than a federally reserved water right.(3)Statutory constructionNothing in this title—(A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas;(B)affects any water rights in the State (including any water rights held by the United States) in existence on the date of the enactment of this Act;(C)establishes a precedent with regard to any future wilderness designations;(D)affects the interpretation of, or any designation made under, any other Act; or(E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.(4)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the wilderness areas.(5)New projects(A)Definition of water resource facility(i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.(ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.(B)Restriction on new water resource facilitiesExcept as otherwise provided in this title, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the wilderness areas.(i)Temporary telecommunications device(1)In generalNothing in this title prevents the placement of a temporary telecommunications device for law enforcement or agency administrative purposes in the Selenite Peak Wilderness in accordance with paragraph (2).(2)Additional requirementsAny temporary telecommunications device authorized by the Secretary under paragraph (1) shall—(A)be carried out in accordance with—(i)the Wilderness Act (16 U.S.C. 1131 et seq.); and(ii)all other applicable laws (including regulations);(B)to the maximum practicable, be located in such a manner as to minimize impacts on the recreational and other wilderness values of the area; and(C)be for a period of not longer than 7 years.723.Wildlife management(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas.(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the wilderness areas that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out—(1)consistent with relevant wilderness management plans; and(2)in accordance with—(A)the Wilderness Act (16 U.S.C. 1131 et seq.); and(B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including noxious weed treatment and the occasional and temporary use of motorized vehicles if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.(c)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations.(d)Wildlife water development projectsSubject to subsection (f), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if—(1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable and more naturally distributed wildlife populations; and(2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.(e)Hunting, fishing, and trapping(1)In generalThe Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas.(2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before taking any action under paragraph (1).(f)Cooperative agreement(1)In generalThe State, including a designee of the State, may conduct wildlife management activities in the wilderness areas—(A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and(B)subject to all applicable laws (including regulations).(2)References; Clark CountyFor the purposes of this subsection, any references to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the wilderness areas.724.Release of wilderness study areas(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 48,600 acres of public land in the portions of the China Mountain, Mt. Limbo, Selenite Mountains, and Tobin Range wilderness study areas that have not been designated as wilderness by section 721(a) and the portion of the Augusta Mountains wilderness study area within the County that has not been designated as wilderness by section 721(a) have been adequately studied for wilderness designation.(b)ReleaseThe public land described in subsection (a)—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(2)shall be managed in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).725.Native American cultural and religious uses(a)In generalNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(b)Cultural usesNothing in this title precludes the traditional collection of pine nuts in a wilderness area for personal, noncommercial use consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).VIIIAllowing for the Transfer of Federal Lands To Be Used As National Cemeteries801.Allowing for the transfer of Federal lands to be used as national cemeteriesSection 2406 of title 38, United States Code is amended—(1)by striking As additional lands are needed for national cemeteries, and inserting (a) As additional lands are needed for national cemeteries,; and (2)by adding at the end the following new subsection (b):(b)Notwithstanding section 1714(d) of title 43, when the Secretary of Veterans Affairs and the Secretary of the Interior agree to the transfer of any land for use by the Department of Veterans Affairs as a national cemetery under subsection (a), the land shall be withdrawn from the public lands and permanently transferred to the Secretary of Veterans Affairs..IXFederal Complex901.Federal complex(a)EstablishmentThe Secretary of the Interior and Secretary of Agriculture shall establish on Federal lands identified as Federal Complex on the map titled Proposed Federal Complex, and dated January 27, 2020, a Federal complex for—(1)department agencies and operations for the Bureau of Land Management and the Forest Service;(2)the Bureau of Land Management Nevada State Office;(3)the Forest Service Humboldt-Toiyabe Headquarters;(4)the United States Fish and Wildlife Service Nevada State Office;(5)the Bureau of Reclamation Nevada State Office; (6)the Bureau of Indian Affairs Western Nevada Agency Office;(7)the option for the Forest Service to house the Carson Ranger District Office; and(8)the option for the Bureau of Land Management to house the Carson City District Office.(b)FundingThe Secretary of the Interior and Secretary of Agriculture may use not more than 10 percent of the funds from the Federal special accounts established under titles I, VI, and VII of this Act for construction of the Federal complex.XSmall Tracts1001.Short titleThis title may be cited as the National Forest Small Tracts Act Amendments Act.1002.Additional authority for sale or exchange of small parcels of National Forest System land(a)Increase in maximum value of small parcelsSection 3 of Public Law 97–465 (commonly known as the Small Tracts Act; 16 U.S.C. 521e) is amended in the matter preceding paragraph (1) by striking $150,000 and inserting $500,000. (b)Additional conveyance purposesSection 3 of Public Law 97–465 (16 U.S.C. 521e) is further amended—(1)in the matter preceding paragraph (1), by striking which are— and inserting which involve any one of the following:;(2)in each of paragraph (1)—(A)by striking parcels and inserting Parcels; and(B)by striking the semicolon at the end and inserting a period;(3)in paragraph (2)—(A)by striking parcels the first place it appears and inserting Parcels; and(B)by striking the semicolon at the end and inserting a period;(4)in paragraph (3)—(A)by striking road and inserting Road; and(B)by striking the semicolon at the end and inserting a period;(5)in paragraph (4)—(A)by striking parcels and inserting Parcels; and(B)by striking the semicolon at the end and inserting a period;(6)in paragraph (5)—(A)by striking parcels and inserting Parcels; and(B)by striking ; or and inserting a period;(7)in paragraph (6), by striking parcels and inserting Parcels; and(8)by adding at the end the following new paragraphs:(7)Parcels of 40 acres or less which are determined by the Secretary to be physically isolated, to be inaccessible, or to have lost their National Forest character.(8)Parcels of 10 acres or less which are not eligible for conveyance under paragraph (2), but which are encroached upon by permanent habitable improvements for which there is no evidence that the encroachment was intentional or negligent.(9)Parcels used as a cemetery, a landfill, or a sewage treatment plant under a special use authorization issued by the Secretary. In the case of a cemetery expected to reach capacity within 10 years, the sale, exchange, or interchange may include, in the sole discretion of the Secretary, up to 1 additional acre abutting the permit area to facilitate expansion of the cemetery..(c)Disposition of proceedsSection 2 of Public Law 97–465 (16 U.S.C. 521d) is amended—(1)by striking The Secretary is authorized and inserting the following:(a)Conveyance authority; considerationThe Secretary is authorized;(2)by striking The Secretary shall insert and inserting the following:(b)Inclusion of terms, covenants, conditions, and reservationsThe Secretary shall insert; (3)by striking convenants and inserting covenants; and(4)by adding at the end the following new subsection:(c)Disposition of proceeds(1)Deposit in sisk fundThe net proceeds derived from any sale or exchange conducted under the authority of paragraph (4), (5), or (6) of section 3 shall be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).(2)UseAmounts deposited under paragraph (1) shall be available to the Secretary until expended for—(A)the acquisition of land or interests in land for administrative sites for the National Forest System in the State from which the amounts were derived;(B)the acquisition of land or interests in land for inclusion in the National Forest System in that State, including land or interests in land which enhance opportunities for recreational access; (C)the performance of deferred maintenance on administrative sites for the National Forest System in that State or other deferred maintenance activities in that State which enhance opportunities for recreational access; or (D)the reimbursement of the Secretary for costs incurred in preparing a sale conducted under the authority of section 3 if the sale is a competitive sale..XIImplementation of White Pine County Conservation, Recreation, and Development Act1101.Disposition of proceedsSection 312 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3030) is amended—(1)by striking Of the and inserting the following: (a)In generalOf the;(2)in paragraph (2), by striking use of fire protection, law enforcement, education, public safety, housing, social services, transportation and planning and inserting for use as determined through normal County budgeting procedures;(3)in paragraph (3)—(A)in subparagraph (G), by striking ; and and inserting a semicolon;(B)in subparagraph (H), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (I)processing by a government entity of public land-use authorizations and rights-of-way relating to the development of land conveyed to the County under this Act, with an emphasis on authorizations and rights-of-way relating to any infrastructure needed for the expansion of the White Pine County Industrial Park under section 352(c)(2).; and(4)by adding at the end the following:(b)Investment of fundsAmounts deposited in the special account shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities, and may be expended according to the provisions of this section. .1102.Conveyance to White Pine County, NevadaSection 352 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3039) is amended—(1)in subsection (a), by inserting not later than 120 days after the date of the enactment of the Northern Nevada Economic Development and Conservation Act of 2020, before the Secretary; and (2)in subsection (c)—(A)in paragraph (3)(A), by inserting or other nonresidential development as determined by the County and in compliance with County planning and zoning codes before the final period;(B)in paragraph (3)(B)(i), by striking through a competitive bidding process and inserting consistent with section 244 of the Nevada Revised Statutes (as in effect on the date of the enactment of the Northern Nevada Economic Development and Conservation Act of 2020); and(C)in paragraph (3)(C)—(i)by striking gross and inserting net; and(ii)by adding at the end the following: For the purpose of this subparagraph, the term net proceeds means funds remaining from disposal after all costs described in section 312(a)(2).; and(3)by adding at the end the following:(e)DeadlineIf the Secretary has not conveyed to the County the parcels of land described in subsection (b) by the date that is 120 days after the date of the enactment of the Northern Nevada Economic Development and Conservation Act of 2020, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the parcels of land. .1103.Issuance of corrective patentsThe White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028 et seq.) is amended by inserting after section 352 the following:353.Issuance Corrective Patents(a)IssuanceNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711, 1712), not later than 60 days after the date of the enactment of this section or 60 days after the Secretary receives written notification under this section from a private landowner, the Secretary of the Interior, acting through the Bureau of Land Management, shall issue corrective patents, subject to valid existing rights, for private lands adjacent to public land when—(1)a cloud on the title demonstrates that the private land had been patented before 1976; and(2)the correction is for 5 acres or less.(b)Administrative costsThe United States shall pay administrative costs of corrective patents issued under this section..XIIGeneral Provisions1201.Public purpose conveyances(1)DefinitionsIn this section:(A)Eligible entityThe term eligible entity means the State of Nevada, a political subdivision of the State, a unit of local government, or a regional governmental entity in any County of the State of Nevada.(B)Federal landThe term Federal land means any Federal land in the State of Nevada—(i)that is leased, patented, authorized as a right-of-way, or otherwise approved for use pursuant to the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or any other applicable Federal law; and(ii)on which a permanent public facility has been or may be constructed.(2)Authorization for conveyanceSubject to valid existing rights and paragraph (4), on request by an eligible entity for the conveyance of a parcel of Federal land, the Secretary shall convey to the eligible entity by quitclaim deed, without consideration, terms, conditions, reservations, or stipulations, all right, title, and interest of the United States in and to the parcel of Federal land for any public purpose.(3)Map and legal description(A)In generalNot later than 180 days after the date of a request by an eligible entity for a conveyance of Federal land under paragraph (2), the Secretary shall file a map and legal description of the parcel of Federal land to be conveyed under that paragraph.(B)Effect; availabilityEach map and legal description filed under subparagraph (A) shall—(i)have the same force and effect as if included in this Act; and(ii)be on file and available for public inspection in the Nevada State Office of the Bureau of Land Management.(C)ErrorsThe Secretary may correct any minor error in a map or legal description filed under subparagraph (A).(4)Reversion(A)In generalAs a condition of a conveyance under paragraph (2) and except as provided in subparagraph (B), the Secretary shall require that, if any parcel of the Federal land conveyed under that paragraph is no longer used for any public purpose, all right, title, and interest in and to the parcel of Federal land shall—(i)revert to the United States; or(ii)on authorization by the Secretary, be disposed of by the eligible entity through a sale, lease, or other conveyance, in accordance with subparagraph (C).(B)ExceptionThe removal of sediment from a stormwater detention basin or the movement or removal of minerals on a parcel of Federal land conveyed under paragraph (2) that may be interfering with or precluding any public purpose shall not result in the parcel being considered to be no longer used for a public purpose under subparagraph (A).(C)Requirements for sale, lease, or other conveyance(i)Fair market valueThe sale, lease, or other conveyance of a parcel of Federal land by an eligible entity under subparagraph (A)(ii) shall be for fair market value.(ii)Disposition of proceedsAny gross proceeds received by an eligible entity from the sale, lease, or other conveyance of a parcel of Federal land under subparagraph (A)(ii) shall be deposited in the special account.(D)Responsibility for remediationIf a parcel of Federal land reverts to the Secretary under subparagraph (A) and the Secretary determines that the Federal land is contaminated with hazardous waste, the eligible entity to which the Federal land was conveyed shall be responsible for remediation of the contamination of the parcel of Federal land.(5)Applicable lawAny lease, patent, or real estate transaction for Federal land conveyed under paragraph (2) is affirmed and validated as having been completed pursuant to, and in compliance with, the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), for the construction of public schools, fire stations, parks, community centers, law enforcement facilities, flood control facilities, and other public infrastructure.(6)Payment of costsThe Secretary shall pay for any administrative and real estate transfer costs incurred in carrying out the conveyances of Federal land under paragraph (2) using amounts from the special account.1202.Use of certain sand and gravelThe movement of common varieties of sand and gravel on a surface estate acquired under Public Law 105–263, Public Law 107–282, or under the provisions of this Act, by the owner of the surface estate, for purposes including but not limited to recontouring or balancing the surface estate or filling utility trenches on the surface estate, or the disposal of such sand and gravel at an off-site landfill, shall not constitute the unauthorized use of such sand and gravel.1203.Administration of State water rightsNothing in this Act affects the allocation, ownership, interest, or control, as in existence on the date of the enactment of this Act, of any water, water right, or any other valid existing right held by the United States, an Indian tribe, a State, or a person.XIIIConveyances to the City of Sparks1301.DefinitionsIn this title:(1)CityThe term City means the City of Sparks, Nevada.(2)MapThe term Map means the map entitled Sparks Public Purpose Conveyances and dated March, 2020.(3)SecretaryThe term Secretary means the Secretary of Interior.1302.Conveyance of land for use as a public cemetery(a)ConveyanceSubject to valid and existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the City without consideration all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 40 acres of land depicted as Cemetery Conveyance on the Map.(c)CostsAny costs relating to the conveyance under subsection (a), including the costs of surveys and administrative costs, shall be paid by the City.(d)Use of landThe land conveyed under subsection (a) shall be used only for a cemetery.(e)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the use described in subsection (d), the land shall, at the discretion of the Secretary, revert to the United States.1303.Conveyance of land for use as regional public parks(a)ConveyanceSubject to valid and existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the City without consideration all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 448.16 acres depicted as Golden Eagle Regional Park and 266.04 acres depicted as Wedekind Regional Park on the Map.(c)CostsAny costs relating to the conveyance under subsection (a), including the costs of surveys and administrative costs, shall be paid by the City.(d)Use of landThe land conveyed under subsection (a) shall be used only for public parks.(e)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the use described in subsection (d), the land shall, at the discretion of the Secretary, revert to the United States.